UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 15)1 Sapient Corporation (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) 1The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 803 13G Page2of6 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Samuel C. Sichko 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 4,741,443 shares (consists of 59,827 shares held by The Jerry A. Greenberg Family Trust – 2004, 287,943 shares held by The Jerry A. Greenberg 5-Year GRAT – 2010, 560,659 shares held by The Jerry A. Greenberg 5-Year GRAT – 2011, 732,800 shares held by The Jerry A. Greenberg Family Trust – 2011, 876,341 shares held by The Jerry A. Greenberg GRAT – 2014, 637,868 shares held by The J. Stuart Moore Irrevocable Trust – 2011, 447,283 shares held by The J. Stuart Moore 2-Year GRAT, 526,411 shares held by The J. Stuart Moore 2-Year GRAT II, and 612,311 shares held by The J. Stuart Moore 2-Year GRAT III.Mr. Sichko is the sole trustee of each of these trusts). 6 SHARED VOTING POWER 10,840,788 shares (consists of 3,841,710 shares held by The Jerry A. Greenberg Remainder Trust – 2014, 800,000 shares held by The Adi and Jerry Greenberg Foundation, 4,927,927 shares held by The J. Stuart Moore Remainder Trust – 2014, and 1,271,151 shares held by The J. Stuart and Elizabeth Moore Charitable Foundation.Mr. Sichko is a co-trustee of each of these trusts). 7 SOLE DISPOSITIVE POWER 4,741,443 shares (consists of 59,827 shares held by The Jerry A. Greenberg Family Trust – 2004, 287,943 shares held by The Jerry A. Greenberg 5-Year GRAT – 2010, 560,659 shares held by The Jerry A. Greenberg 5-Year GRAT – 2011, 732,800 shares held by The Jerry A. Greenberg Family Trust – 2011, 876,341 shares held by The Jerry A. Greenberg GRAT – 2014, 637,868 shares held by The J. Stuart Moore Irrevocable Trust – 2011, 447,283 shares held by The J. Stuart Moore 2-Year GRAT, 526,411 shares held by The J. Stuart Moore 2-Year GRAT II, and 612,311 shares held by The J. Stuart Moore 2-Year GRAT III.Mr. Sichko is the sole trustee of each of these trusts). 8 SHARED DISPOSITIVE POWER 10,840,788 shares (consists of 3,841,710 shares held by The Jerry A. Greenberg Remainder Trust – 2014, 800,000 shares held by The Adi and Jerry Greenberg Foundation, 4,927,927 shares held by The J. Stuart Moore Remainder Trust – 2014, and 1,271,151 shares held by The J. Stuart and Elizabeth Moore Charitable Foundation.Mr. Sichko is a co-trustee of each of these trusts). 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Mr.Sichko has or shares voting or investment control over 15,582,231 shares (consists of 59,827 shares held by The Jerry A. Greenberg Family Trust – 2004, 287,943 shares held by The Jerry A. Greenberg 5-Year GRAT – 2010, 560,659 shares held by The Jerry A. Greenberg 5-Year GRAT – 2011, 732,800 shares held by The Jerry A. Greenberg Family Trust – 2011, 876,341 shares held by The Jerry A. Greenberg GRAT – 2014, 3,841,710 shares held by The Jerry A. Greenberg Remainder Trust – 2014, 800,000 shares held by The Adi and Jerry Greenberg Foundation, 637,868 shares held by The J. Stuart Moore Irrevocable Trust – 2011, 447,283 shares held by The J. Stuart Moore 2-Year GRAT, 526,411 shares held by The J. Stuart Moore 2-Year GRAT II, 612,311 shares held by The J. Stuart Moore 2-Year GRAT III, 4,927,927 shares held by The J. Stuart Moore Remainder Trust – 2014, and 1,271,151 shares held by The J. Stuart and Elizabeth Moore Charitable Foundation).Mr.Sichko has no pecuniary interest in any of the trusts and disclaims any and all beneficial ownership of the shares held by any and all of the trusts. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.06% 12 TYPE OF REPORTING PERSON(SEE INSTRUCTIONS) IN CUSIP NO. 803 13G Page3of6 Pages Item 1(a)Name of Issuer: Sapient Corporation Item 1(b)Address of Issuer’s Principal Executive Office: 131 Dartmouth Street, 3rd Floor Boston, MA 02116 Item 2(a)Name of Person Filing: Samuel C. Sichko Item 2(b)Address of Principal Business Office or, if none, Residence: Samuel C. Sichko c/o Bowditch & Dewey, LLP One International Place – 44th Floor Boston, MA02110-2602 Item 2(c)Citizenship: Mr.Sichko is a citizen of the United States of America. Item 2(d)Title of Class of Securities: Common Stock, $.01 par value per share. Item 2(e)CUSIP Number: 803 Item 3Description of Person Filing: Not applicable CUSIP NO. 803 13G Page4of6 Pages Item 4Ownership: (a) Amount Beneficially Owned: Mr.Sichko has or shares voting or investment control over 15,582,231 shares (consists of 59,827 shares held by The Jerry A. Greenberg Family Trust – 2004, 287,943 shares held by The Jerry A. Greenberg 5-Year GRAT – 2010, 560,659 shares held by The Jerry A. Greenberg 5-Year GRAT – 2011, 732,800 shares held by The Jerry A. Greenberg Family Trust – 2011, 876,341 shares held by The Jerry A. Greenberg GRAT – 2014, 3,841,710 shares held by The Jerry A. Greenberg Remainder Trust – 2014, 800,000 shares held by The Adi and Jerry Greenberg Foundation, 637,868 shares held by The J. Stuart Moore Irrevocable Trust – 2011, 447,283 shares held by The J. Stuart Moore 2-Year GRAT, 526,411 shares held by The J. Stuart Moore 2-Year GRAT II, 612,311 shares held by The J. Stuart Moore 2-Year GRAT III, 4,927,927 shares held by The J. Stuart Moore Remainder Trust – 2014, and 1,271,151 shares held by The J. Stuart and Elizabeth Moore Charitable Foundation).Mr.Sichko has no pecuniary interest in any of the trusts and disclaims any and all beneficial ownership of the shares held by any and all of the trusts. (b)Percent of Class: Mr.Sichko has or shares voting or investment control over shares representing 11.06% of the issuer’s outstanding common stock. (c)Number of shares as to which person has: (i)sole power to vote or to direct the vote: Mr.Sichko has the sole power to vote or direct the vote of 4,741,443 shares (consists of 59,827 shares held by The Jerry A. Greenberg Family Trust – 2004, 287,943 shares held by The Jerry A. Greenberg 5-Year GRAT – 2010, 560,659 shares held by The Jerry A. Greenberg 5-Year GRAT – 2011, 732,800 shares held by The Jerry A. Greenberg Family Trust – 2011, 876,341 shares held by The Jerry A. Greenberg GRAT – 2014, 637,868 shares held by The J. Stuart Moore Irrevocable Trust – 2011, 447,283 shares held by The J. Stuart Moore 2-Year GRAT, 526,411 shares held by The J. Stuart Moore 2-Year GRAT II, and 612,311 shares held by The J. Stuart Moore 2-Year GRAT III.Mr. Sichko is the sole trustee of each of these trusts). (ii)shared power to vote or to direct the vote: Mr.Sichko has shared power to vote or to direct the vote of 10,840,788 shares (consists of 3,841,710 shares held by The Jerry A. Greenberg Remainder Trust – 2014, 800,000 shares held by The Adi and Jerry Greenberg Foundation, 4,927,927 shares held by The J. Stuart Moore Remainder Trust – 2014, and 1,271,151 shares held by The J. Stuart and Elizabeth Moore Charitable Foundation.Mr. Sichko is a co-trustee of each of these trusts). (iii)sole power to dispose or to direct the disposition of: Mr.Sichko has sole power to dispose or to direct the disposition of 4,741,443 shares (consists of 59,827 shares held by The Jerry A. Greenberg Family Trust – 2004, 287,943 shares held by The Jerry A. Greenberg 5-Year GRAT – 2010, 560,659 shares held by The Jerry A. Greenberg 5-Year GRAT – 2011, 732,800 shares held by The Jerry A. Greenberg Family Trust – 2011, 876,341 shares held by The Jerry A. Greenberg GRAT – 2014, 637,868 shares held by The J. Stuart Moore Irrevocable Trust – 2011, 447,283 shares held by The J. Stuart Moore 2-Year GRAT, 526,411 shares held by The J. Stuart Moore 2-Year GRAT II, and 612,311 shares held by The J. Stuart Moore 2-Year GRAT III.Mr. Sichko is the sole trustee of each of these trusts). (iv)shared power to dispose or to direct the disposition of: Mr.Sichko has shared power to dispose or to direct the disposition of 10,840,788 shares (consists of 3,841,710 shares held by The Jerry A. Greenberg Remainder Trust – 2014, 800,000 shares held by The Adi and Jerry Greenberg Foundation, 4,927,927 shares held by The J. Stuart Moore Remainder Trust – 2014, and 1,271,151 shares held by The J. Stuart and Elizabeth Moore Charitable Foundation.Mr. Sichko is a co-trustee of each of these trusts). CUSIP NO. 803 13G Page5of6 Pages Item 5 Ownership of Five Percent or Less of a Class: Not applicable Item 6 Ownership of More than Five Percent on Behalf of Another Person: Not applicable Item7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: Not applicable Item 8 Identification and Classification of Members of the Group: Not applicable Item 9 Notice of Dissolution of Group: Not applicable Item 10 Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP NO. 803 13G Page6of6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATED:February 12, 2015 /s/ Samuel C. Sichko Samuel C. Sichko
